Exhibit 10.4

EXECUTION

WAIVER LETTER NO. 2

 

Dated as of September 8, 2009

To Prides Capital Fund I, L.P., LLC

      as purchaser (the “Purchaser”)

      under the Note and Warrant Purchase

      Agreements referred to below

Ladies and Gentlemen:

We refer to the following agreements: (i) the Note and Warrant Purchase
Agreement dated as of August 31, 2007 between eDiets.com, Inc. (the “Company”)
and the Purchaser (the “August 2007 Note and Warrant Purchase Agreement”);
(ii) the Note and Warrant Purchase Agreement dated as of May 30, 2008 between
the Company and the Purchaser (the “May 2008 Note and Warrant Purchase
Agreement” and together with the August 2007 Note and Warrant Purchase
Agreement, the “Note and Warrant Purchase Agreements”); (iii) the Senior Secured
Note dated as of May 30, 2008 (the “May 2008 Note”) in the original principal
amount of $2,595,000 issued by the Company to the Purchaser; and (iv) the Senior
Secured Note dated as of November 13, 2008 (the “November 2008 Note” and
together with the May 2008 Note, the “Notes”) in the original principal amount
of $2,550,000 issued by the Company to the Purchaser (the Note and Warrant
Purchase Agreements and the Notes being referred to collectively herein as the
“Purchase Documents”). Capitalized terms not otherwise defined in this Waiver
Letter No. 2 have the same meanings as specified in the May 2008 Note and
Warrant Purchase Agreement.

Section 4 of the Note and Warrant Purchase Agreements provide in part that,
except as otherwise consented to or waived by the Majority Holders, the Company
will not (and will not permit any of its Subsidiaries to), for so long as any
amount due under any Note is outstanding:

4.2 Enter into any transaction with any person or entity that is affiliated
with, controls or is controlled by, the Company, except for transactions in the
ordinary course of business and on terms not less favorable to the Company than
it would obtain in a transaction between unrelated parties.

Section 1.3 of the Notes provides as follows:

1.3 Mandatory Prepayment. Not later than 15 days after the closing of any public
or private sale by the Company of its equity except for Exempt Sales (as defined
below), the Company shall prepay 100% of the outstanding Notes plus any accrued
and unpaid interest to the date of such prepayment, provided, however, that
(i) if any such prepayment is made on or before June 30, 2009, such prepayment
shall include a prepayment premium of 5% of the prepaid amount, and (ii) if any
such prepayment is made after June 30, 2009 and on or before June 30, 2010, such
prepayment shall include a prepayment premium of 3% of the prepaid



--------------------------------------------------------------------------------

EXECUTION

 

amount, and provided, further, that any such prepayment made pursuant to
subclause (i) or (ii) of this Section 1.3 shall include accrued interest on the
amount so prepaid. For the purposes of this Section 1.3, “Exempt Sales” shall
mean the issuance of shares of Common Stock and/or options, warrants or other
Common Stock purchase rights and the Common Stock issued pursuant to such
options, warrants or other rights (as adjusted for any stock dividends,
combinations, splits, recapitalizations and the like after the date hereof)
issued or to be issued after the date hereof (i) to employees, officers or
directors of, or consultants or advisors to the Company or any subsidiary,
pursuant to stock purchase, stock option or employee benefit plans or other
arrangements that are approved by the board of directors of the Company;
(ii) upon conversion of any options, warrants or other rights to acquire shares
of Common Stock that are outstanding on the day immediately preceding the date
hereof, provided, however, that the terms of such options, warrants or rights
are not amended, modified or changed on or after the date hereof; or (iii) in
connection with shares of Common Stock issued as consideration for the
acquisition of another company or business in which the shareholders of the
Company do not have a majority ownership interest, which acquisition has been
approved by the board of directors of the Company and provided that after giving
effect to such acquisition the Company is the surviving entity.

The Company, the Purchaser and certain directors of the Company have entered
into the transactions described in Exhibit A attached to that certain Waiver
Letter No. 1, or transactions substantially similar thereto (collectively, the
“Initial Transaction”). The Company and each of Kevin N. McGrath (“McGrath”) and
Lee S. Isgur (“Isgur”) now intend to enter into an additional transaction (the
“Additional Transaction” and together with the Initial Transaction, the
“Transactions”) pursuant to which McGrath would purchase and the Company would
issue 471,700 shares of common stock and Isgur would purchase and the Company
would issue 94,340 shares of common stock, all on substantially the same terms
and conditions as McGrath and Isgur purchased and the Company issued shares of
common stock in connection with the Initial Transaction, except that the per
share purchase price applicable to the Additional Transaction will be $1.06. In
order to carry out the Transactions, the Company hereby requests that the
Purchaser waive the application of Section 4.2 of the Note and Warrant Purchase
Agreements and Section 1.3 of the Notes only in respect of the Transactions.

The Purchase Documents, except to the extent of the waiver specifically provided
for herein, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. This Waiver Letter No. 2 shall be
effective to implement the waiver described herein. The execution, delivery and
effectiveness of this Waiver Letter No. 2 shall not, except as expressly
provided herein, operate as a waiver or amendment of any right, power or remedy
of the Purchaser under the Purchase Documents, nor constitute a waiver or
amendment of any other provision of the Purchase Documents.

To acknowledge your waiver of the above-described provisions of the Purchase
Documents in connection with the Transactions, please countersign this letter in
the space provided below and return a counterpart of this Letter Amendment No. 2
to Andrew Kingston, General Counsel, eDiets.com, Inc., 1000 Corporate Drive,
Suite 600, Fort Lauderdale FL 33334, fax: (954) 333-3715, email:
akingston@ediets.com.



--------------------------------------------------------------------------------

EXECUTION

 

This Waiver Letter No. 2 may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Waiver Letter No. 2 by facsimile or electronic copy
(“pdf”) shall be effective as delivery of a manually executed counterpart of
this Waiver Letter No. 2. After execution by both the Purchaser and the Company,
this Waiver Letter No. 2 shall become effective as of the date first above
written.

This Waiver Letter No. 2 shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York.

 

Very truly yours, eDIETS.COM, INC. By  

/s/ Thomas Hoyer

Name:   Thomas Hoyer Title:   Chief Financial Officer

 

Agreed as of the date first above written:

PRIDES CAPITAL FUND I, L.P.,

as Purchaser and as Majority Holder

By:   Prides Capital Partners, LLC, its General   Partner By  

/s/ Stephen Cootey

Name:   Stephen Cootey Title:   Authorized Representative